1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                              ***

9     MIGUEL JOSE GUITRON,                           Case No. 3:18-cv-00235-MMD-CLB

10                                    Petitioner,                  ORDER
               v.
11

12    RENEE BAKER, et al.,

13                                Respondents.

14

15         In this habeas corpus action, Respondents are due to file an answer by January

16   23, 2020. (ECF No. 31.) On January 22, 2020, Respondents filed an unopposed motion

17   for extension of time (ECF No. 32) requesting a 32-day extension of time to February 24,

18   2020 to file their answer. Respondents’ counsel states that the extension of time is

19   necessary because of his obligations in other cases.

20         The Court finds that Respondents’ motion for extension of time is made in good

21   faith and not solely for the purpose of delay, and that there is good cause granting the

22   motion.

23         It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.

24   32) is granted. Respondents will have until and including February 24, 2020 to file their

25   answer.

26   ///

27   ///

28   ///
1              It is furthered ordered that, in all other respects, the schedule for further

2    proceedings set forth in the order entered August 6, 2018 (ECF No. 10) will remain in

3    effect.

4

5              DATED THIS 22nd day of January 2020.

6

7
                                              MIRANDA M. DU
8                                             CHIEF UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
